DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22, line 6 reads “subvstantially”, however the line should read “substantially”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said mounting surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gayheart (US 20060287663 A1).
Regarding claim 10, Gayheart discloses a trephine assembly (corneal excision device) (abstract), comprising:
a blade holder (cutting portion 12) defined around a longitudinal axis (paragraph [0035] and Fig. 13); and
at least one pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) mounted upon said blade holder (cutting portion 12) (Examiner’s note: the stabilizer is mounted upon the cutting portion via threads 22 and matching threads 36 – paragraph [0040] and Fig. 13b) and disposed substantially parallel with respect to each other (Examiner’s note: the two blades are parallel and concentric) and spaced from each other by a predetermined distance such that said pair of blades sever a slice of tissue from an organism wherein the width of the tissue severed from the organism has a width corresponding to said predetermined distance that said pair of blades are spaced from each other (Examiner’s note: the distance from cutter 20 to the serrated edge, along the perpendicular axis, does not change and is fixed before use).
Regarding claim 11
said at least a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) comprise circular blades (cutter 20 and serrated edge 32 of stabilizer 30) disposed concentrically (Fig. 13) with respect to each other such that the tissue severed from the organism has an annular configuration (Examiner’s note: the blades are cylindrical and will create an annular cut).
Regarding claim 12, Gayheart discloses, wherein:
said at least a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) disposed concentrically with respect to each other have different depth dimensions as measured from said blade holder (cutting portion 12) (Examiner’s note: the difference in depth between the two blades is dependent on how far the cutting portion 12 is threaded into the stabilizer 30 – Fig. 13d).
Regarding claim 13, Gayheart discloses, wherein:
an inner one (cutter 20) of said at least a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30), disposed concentrically with respect to each other, has a greater depth than an outer one (serrated edge 32) of said at least a pair of blades disposed concentrically with respect to each other (Examiner’s note: the cutter 20, inner one, has a greater depth when the cutting portion is fully threaded into stabilizer – Fig. 13d).
Regarding claim 14, Gayheart discloses, wherein:
an outer one (serrated edge 32) of said at least a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30), disposed concentrically with respect to each other, has a greater depth than an inner one (cutter 20) of said at least a pair of blades (cutter 20 and serrated edge 32 of stabilizer 30) disposed .
Claims 10, 11, 15, 16, and 22 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schachar (US 4526171).
Regarding claim 10, Schachar a trephine assembly (cornea incision device) (abstract), comprising:
a blade holder (incision device 10) defined around a longitudinal axis (column 3, lines 10 – 35, and Fig. 1); and
at least one pair of blades (blades 68, 70, 72, and 74) mounted upon said blade holder (incision device 10) (column 6, lines 20 – 45, and Fig. 4) and disposed substantially parallel with respect to each other (Examiner’s note: the blades are concentric and are thus parallel  Fig. 4) and spaced from each other by a predetermined distance (column 6, lines 25 – 35) such that said pair of blades (blades 68, 70, 72, and 74) sever a slice of tissue from an organism wherein the width of the tissue severed from the organism has a width corresponding to said predetermined distance that said pair of blades (blades 68, 70, 72, and 74) are spaced from each other (column 6, lines 20 – 45).
Regarding claim 11, Schachar discloses, wherein:
said at least a pair of blades (blades 68, 70, 72, and 74) comprise circular blades (blades 68, 70, 72, and 74) disposed concentrically with respect to each other such that the tissue severed from the organism has an annular configuration (column 6, lines 20 – 45, and Fig. 4).
Regarding claim 15, Schachar discloses, wherein:
said blade holder (incision device 10) has a mounting surface (blade platform 66) upon which said at least a pair of blades (blades 68, 70, 72, and 74) are mounted and from which said at least a pair of blades (blades 68, 70, 72, and 74) extend such that said mounting surface is disposed perpendicular to said longitudinal axis (column 6, lines 20 – 45, and Fig. 4);
and said at least a pair of blades (blades 68, 70, 72, and 74) extend outwardly from said mounting surface (platform 66) of said blade holder (incision device 10) such that diametrically opposite portions of said at least a pair of blades (blades 68, 70, 72, and 74) extend at a predetermined angle with respect to said mounting surface (platform 66) of said blade holder (incision device 10) (Examiner’s note: the blades form a 90 degree angle with the platform, which was predetermined prior to surgery; additionally platform 66 is similar to platform 34, see Fig. 2, - column 6, lines 20 – 30).
Regarding claim 16, Schachar discloses, wherein:
said at least a pair of blades (blades 68, 70, 72, and 74) extend outwardly from said mounting surface (platform 66) of said blade holder such that diametrically opposite portions of said at least a pair of blades (blades 68, 70, 72, and 74) extend parallel to a plane within which said longitudinal axis of said blade holder (incision device 10) is disposed and perpendicular to said mounting surface (platform 66) of said blade holder (Examiner’s note: the blades extend along the longitudinal axis and are perpendicular to the platform 66, which extends along the perpendicular axis).
Regarding claim 22, Schachar discloses, wherein:
said at least one pair of blades (blades 68, 70, 72, and 74) mounted upon said mounting surface of said blade holder (incision device 10) comprise acutely (Defined by Merriam-Webster as: sharp) shaped blades (blades 68, 70, 72, and 74) (Examiner’s note: the blades are sharp as they have the ability to cut tissue) disposed diametrically opposite each other upon a circular locus (platform 66), and extending outwardly from said mounting surface of said blade holder (incision device 10) such that said at least one pair of blades (blades 68, 70, 72, and 74) extend substantially parallel to a plane within which said longitudinal axis of said blade holder (incision device 10) is disposed (Examiner’s note: the blades extend along the same longitudinal plane as the incision device); and
a mechanism (micrometer drive 38 and micrometer 40) for oscillating (movement up and down) (column 3, line 55 – column 4, line 14) said blade holder (incision device 10) in opposite arcuate directions (up and down) around said longitudinal axis of said blade holder (incision device 10) such that said pair of blades (blades 68, 70, 72, and 74) cut arcuate incisions within a tissue of an organism (column 6, lines 20 – 45).
Regarding claim 23, Schachar discloses, wherein:
the length of said arcuate incisions cut into the tissue of the organism by said pair of arcuate blades (blades 68, 70, 72, and 74) depends upon the extent to which said blade holder (incision device 10) is oscillated by said mechanism (Examiner’s note: the micrometer can be calibrated such that the distance of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gayheart (US 20060287663 A1) as applied to claim 11 above, and further in view of Kranser (US 4796623 A).
Regarding claim 17, Gayheart teaches the blades of the trephine assembly of claim 10 above.
However, Gayheart is silent regarding wherein the blades are angled towards each other.
As to the above, Kranser teaches, in the same field of endeavor, a corneal cutter comprising a blade (cutting edge 66) wherein the blade is angled inward with respect to the longitudinal axis (Fig. 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gayheart to such that the blades were angled inward, in view of the teachings of Kranser, because such a configuration is well known as taught by Kraner and the angle and shape of the blades appears to be an arbitrary design consideration, as evidenced from the applicant’s specification (page 9, lines 10 – 13).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gayheart (US 20060287663 A1) as applied to claim 11 above, and further in view of Mathis (US 6565584 B1).
Regarding claim 18, Gayheart teaches the blades of the trephine assembly of claim 10 above.
However, Gayheart is silent regarding wherein the blades are angled away from each other.
As to the above, Mathis teaches, in the same field of endeavor, a corneal cutter comprising a blade (dissecting blade 131) wherein the blade is angled outward with respect to the longitudinal axis (Fig. 13d). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gayheart to such that the blades were angled outward, in view of the teachings of Mathis, because such a configuration is well known as taught by Mathis and the angle and shape of the blades appears to be an arbitrary design consideration, as evidenced from the applicant’s specification (page 9, lines 10 – 13).
Claim 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schachar (US 4526171).
Regarding claim 19, Schachar teaches the blades of the trephine assembly of claim 10 above.
However, Schachar does not expressly teach the shape of the blades being linear blades, such that the cut tissue is substantially rectangular. It appears that the device of Schachar would operate equally well with the claimed shape, as it would still 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Schachar to have a shape similar to the claimed shape because it appears to be an arbitrary design consideration which fails to patentably distinguish over Schachar.
Regarding claim 20, Schachar discloses, wherein:
said blade holder (incision device 10) has a mounting surface (blade platform 66) upon which said at least a pair of blades (blades 68, 70, 72, and 74) are mounted and from which said at least a pair of blades (blades 68, 70, 72, and 74) extend such that said mounting surface is disposed perpendicular to said longitudinal axis (column 6, lines 20 – 45, and Fig. 4);
and said at least a pair of blades (blades 68, 70, 72, and 74) extend outwardly from said mounting surface (platform 66) of said blade holder (incision device 10) such that diametrically opposite portions of said at least a pair of blades (blades 68, 70, 72, and 74) extend at a predetermined angle with respect to said mounting surface (platform 66) of said blade holder (incision device 10) (Examiner’s note: the blades form a 90 degree angle with the platform, which was predetermined prior to surgery; additionally platform 66 is similar to platform 34, see Fig. 2, - column 6, lines 20 – 30).
Regarding claim 21, Schachar discloses wherein: said at least a pair of blades (blades 68, 70, 72, and 74) extend outwardly from said mounting surface (platform 66) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boutros (US 6036709) teaches a trephine blade.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771